                      UNITED STATES DISTRICT COURT FOR THE
                           SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION
 RUSTAM BURKHAMOV,                               )       Civil Action No.: 3:20-cv-00459
         Plaintiff,                              )
                                                 )       Magistrate Judge
                          v.                     )       Peter B. Silvain, Jr
                                                 )
 ANDREW SAUL                                     )
 Commissioner of Social Security,                )
           Defendant.                            )
                                                 )
                                             ORDER

        This cause coming before the Court on the stipulation of the parties, due notice having

been given, and the Court being fully advised, it is hereby ordered that:

        This matter shall be remanded back to the Commissioner for further administrative

proceedings, pursuant to Sentence Four of Section 205 of the Social Security Act, 42 U.S.C. §

405(g), for further development of the record.

                                              Entered:

                                              _ ____________________________
                                              PETER B. SILVAIN, JR
                                              UNITED STATES MAGISTRATE JUDGE
DATE:
